82024: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35975: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82024


Short Caption:ROSSILLON (ANDREW) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C345819Classification:Criminal Appeal - Fast Track - Direct


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAndrew RossillonDaniel R. Jenkins
							(Clark County Public Defender)
						


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/04/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


11/04/2020Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.) (SC)20-40141




11/13/2020TranscriptFiled Notice from Court Reporter. Kristine Santi stating that the requested transcripts were delivered.  Dates of transcripts:1/3/20. (SC)20-41543




12/10/2020MotionFiled Appellant's Motion to Extend Time to File Fast Track Statement. (SC)20-44877




12/11/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until January 13, 2021, to file and serve the fast track statement and appendix.  (SC)20-44994




01/13/2021MotionFiled Appellant's Motion to Extend Time To File Fast Track Statement. (SC)21-01108




01/22/2021Order/ProceduralFiled Order Granting Motion. Appellant's fast track statement and appendix due: March 1, 2021. (SC)21-01994




03/01/2021MotionFiled Appellant's Motion for Extension of Time (Fast Track Statement). (SC)21-05972




03/04/2021Order/ProceduralFiled Order Granting Motion. Appellant's motion for a third extension of time to file the fast track statement is granted. Appellant shall have until April 6, 2021, to file and serve the fast track statement and appendix. (SC)21-06395




04/06/2021Fast Track BriefFiled Appellant's Fast Track Statement. (SC)21-09846




04/06/2021AppendixFiled Appendix to Fast Track Statement. (SC)21-09848




04/21/2021Notice/IncomingFiled Respondent's Notice of Appearance for John Niman. (SC)21-11532




04/21/2021MotionFiled Respondent's Motion to Dismiss Fast Track Appeal. (SC)21-11533




04/27/2021MotionFiled Respondent's Motion to Extend Time to File Fast Track Response. (SC)21-11980




05/06/2021Order/ProceduralFiled Order. Respondent has filed a motion to dismiss the appeal on the ground that the judgment of conviction. The motion is denied. Respondent's motion for an extension of time to file the fast track response is granted to the following extent. Respondent shall have until June 28, 2021, to file and serve the fast track response. (SC)21-13045




06/24/2021Fast Track BriefFiled Respondent's Fast Track Response. (SC)21-18181




07/16/2021Case Status UpdateFast Track Briefing Completed. (SC)


11/16/2021Order/ProceduralFiled Order Directing Transmission of Written Order.  The district court shall have 7 days from the date of this order to:  (1) enter a written order, (2) inform this court in writing that it is reconsidering its decision, or (3) inform this court in writing that additional time is needed to enter the written order.  (SC)21-32896




11/18/2021Order/IncomingFiled District court order. Certified copy of Order for Revocation of Probation and Amended Judgement of Conviction filed in district court on November 17, 2021. (SC)21-33204




12/17/2021Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/DH/MG. (SC)21-35975





Combined Case View